Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 04/06/2020, 10/22/2019, 08/29/2019, 08/21/2019, have been received, entered into the record, and considered.  See attached form PTO-1449.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,445,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Instant application
1
1+3-4, 7
2, 6, 10
2, 9, 16
3, 7
5, 12
4, 8, 11
6, 13, 20
5
8+10-12, 14
9
15+10-12, 14

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10,445,364 contain every element of claims 1-20 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). 
See also MPEP § 804.Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pat No. 9,411,996), in view of Scipioni et al. (US Pub No. 2013/0103608).
As to claims 1, 8, 15, Chang teaches a method comprising:
detecting, by one or more processors, a media file captured by a user at a venue (i.e. a user points the portable electronic device toward an area to be viewed and the camera captures images that are displayed on the display screen, col. 4, line 55 to col. 5, line 3; an image of an item 210, col. 4, lines 39-54 and Fig. 2);
detecting, by one or more processors, a plurality of wireless beacons, wherein each of the plurality of wireless beacons is associated with a respective micro-location of a plurality of micro-locations at the venue (i.e. The information associated with the RFID tagged items may be displayed on the substantially transparent display in proximity 10 the RFID tagged items such that a user can view the product storage areas, col. 3, line 58 to col. 4, line 16);
requesting, by one or more processors, the respective micro-location of each of the plurality of wireless beacons (i.e. While viewing RFID tagged items through the substantially transparent display, the hand held device 200 scans for RFID tags that are within the field of view of the substantially transparent display, col. 3, line 58 to col. 4, line 16);
determining, by one or more processors, a micro-location of the user based (i.e. the portable electronic device 102 monitors the direction a user is looking and determines the RFID tag information to be displayed and the position in which it is to be displayed. Such an arrangement enables a user to be presented with additional information on a display screen in a position related to the location that the RFID tagged item is seen in the display screen 204 or 206, col. 4, lines 24-38), at least in part, on:
(i) a proximity of the user to a wireless beacon of the plurality of wireless beacons (i.e. after a reader has completed a scan for RFID tags, within proximity of the reader, an index is generated with an entry for each tag containing the received wave angles, col. 5, lines 16-25); and
(ii) the respective micro-location of the wireless beacon (i.e. The location identifier 306, using the calculations from wave angle processor 304, determines the distance and lateral position of each input to the RFID tag locator 302, col. 5, lines 4-15);
determining, by one or more processors, tag information for the micro-location of the user (i.e. The portable electronic device the detects RFID tags associated with items on the displayed image and presents such information to the user by inserting the information on the display screen in proximity to the RFID items presented on the video display, col. 4, lines 55 to col. 5, line 3), wherein the tag information is based on one or more rules defined (i.e. The label 212 can include an RFID number, product information, or any other information associated with the item 210. The label 212 may be an on-screen graphic or any other suitable video overlay, col. 4, lines 39-54), at least in part, by the user, and wherein the one or more rules (i.e. The database will update the information associated with each product (e.g., location, quantity, reference number, etc.), col. 6, lines 9-28) include a rule allowing the user to identify location-based metadata to attach to the media file (i.e. information may be superimposed over the view of the storage area in such a way that identification of certain items in view is presented. The identification may include additional information related to the tagged product such as manufacturer, model number, quantity, price, etc., col. 3, line 58 to col. 4, line 16); and
populating (i.e. the database 132 may store a listing of RFID tag identifiers, along with product information to which the RFID tag identifiers correspond, col. 3, lines 4-11), by one or more processors, metadata of the media file (i.e. The database may provide additional information related to the tagged items and that such information may be retrieved and presented for display, col. 6, lines 9-28), based on the micro-location of the user and the determined tag information for the micro-location of the user (i.e. Once the information is referenced from the database 310, it is sent back through the communication channel to the RFID processor 308 so that it can be further processed for display, col. 5, lines 26-43), wherein the metadata is searchable by the user (i.e. select a RFID tag when performing search for a particular item, col. 2, lines 62 to col. 3, line 3), and wherein the metadata includes a coordinate that relates to the micro-location of the user (i.e. The information generated at the RED processor 308 can be used to reference information stored in the database 310, and the information may also be updated each time an RFID identification number is referenced, col. 5, lines 26-43).
Chang teaches “The portable electronic device the detects RFID tags”.
Chang does not seem to explicitly teach “wireless beacons”.
Scipioni teaches “wireless beacons” (i.e. Though RFID devices have been used to illustrate "beacons" herein, it is understood that beacons are not limited to RFID devices and may in fact include other suitable devices such as cameras or other types of electronic communication devices in alternative embodiments. For example, in some embodiments, beacons may include micro-GPS electronic communication devices, for example micro-GPS transceivers or transmitters, [0024]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chang, Scipioni before the effective filing date of the claimed invention to modify the system of Chang to include the limitations as taught by Scipioni. One of ordinary skill in the art would be motivated to make this combination in order to provide beacons including micro-GPS electronic communication devices, such as micro-GPS transceivers or transmitters in view of Scipioni ([0024]), as doing so would give the added benefit of easily determining the location of the user inside the store based on the electronic communication exchange as taught by Scipioni ([0025]).

As to claims 2, 9, 16, Chang teaches the media file is one of: (i) a still image, (ii) a video, and (iii) an image burst (i.e. a user points the portable electronic device toward an area to be viewed and the camera captures images that are displayed on the display screen, col. 4, line 55 to col. 5, line 3).

As to claims 3, 10, 17, Chang teaches the one or more rules define one or more types of metadata to populate in the media file (i.e. The database will update the information associated with each product (e.g., location, quantity, reference number, etc.). The database may provide additional information related to the tagged items and that such information may be retrieved and presented for display, col. 6, lines 9-28).

As to claims 4, 11, 18, Scipioni teaches the one or more types of metadata are selected from the group consisting of metadata relating to a weather condition at the venue, metadata relating to an event occurring at the time of the capturing of the media file, metadata relating to an event occurring at the determined micro-location of the user, and metadata relating to a promotion associated with a subject of the media file (i.e. promotions or coupons ...  a user may have repeatedly bought coffee ... During a visit to the store, as the user walks by the coffee aisle, his presence is detected, for example by an RFID chip located in the aisle, [0034]).

As to claims 5, 12, 19, Chang teaches the metadata further includes an aisle in which the user was located when the media file was captured (i.e. RFID tagged items stored on shelves. While viewing RFID tagged items through the substantially transparent display, the hand held device 200 scans for RFID tags that are within the field of view of the substantially transparent display, col. 3, line 58 to col. 4, line 16).

As to claims 7, 14, Scipioni teaches: 
generating, by one or more processors, a map indicating the respective micro-locations of each of the plurality of wireless beacons at the venue (i.e. The store A may send the planogram to the service provider offering the app 35 (FIG. 1), so that the service provider may display a map of store A to the user when requested, [0026]).
Claims 6, 13, 20 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pat No. 9,411,996), in view of Scipioni et al. (US Pub No. 2013/0103608), as applied to claims above, and further in view of Baghaie et al. (US Pub No. 2014/0358666).
As to claims 6, 13, 20, Scipioni teaches in response to a request to share the media file with a second user, displaying, by one or more processors, a coupon and the aisle with the media file (i.e. promotions or coupons ...  a user may have repeatedly bought coffee ... During a visit to the store, as the user walks by the coffee aisle, his presence is detected, for example by an RFID chip located in the aisle, [0034]).
Chang, Scipioni do not seem to specifically teach “a request to share the media file with a second user”.
Baghaie teaches this limitation (i.e. The promotion information may include coupons; The application also allows a user to share a promotion with a friend, [0022], [0049]).	It would have been obvious to one of ordinary skill of the art having the teaching of Chang, Scipioni, Baghaie before the effective filing date of the claimed invention to modify the system of Chang, Scipioni to include the limitations as taught by Baghaie. One of ordinary skill in the art would be motivated to make this combination in order to use a customer's shopping list as a factor in determining which promotions to provide to the customer in view of Baghaie ([0007]), as doing so would give the added benefit of effectively sharing a promotion with a friend as taught by Baghaie([0007]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153